        Case 2:19-cr-00251-GMN-NJK Document 151 Filed 07/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_lazo@fd.org

 7   Attorney for Esperanza Sanabia-Araujo

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:19-cr-251-GMN-NJK

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           SENTENCING HEARING
13          v.
                                                           (Third Request)
14   ESPERANZA SANABIA-ARAUJO,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Susan Cushman, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Raquel Lazo, Assistant Federal Public Defender, counsel for Defendant Esperanza Sanabia-
21   Araujo, that the sentencing hearing currently scheduled for August 4, 2021, be vacated and
22   continued to September 15, 2021 at 10:00 am.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel is scheduled to be out of the jurisdiction on the sentencing
25   hearing date. Defense counsel is currently on leave through the end of the month and will likely
26   be on leave two additional weeks in August. Defense counsel will require additional time to
        Case 2:19-cr-00251-GMN-NJK Document 151 Filed 07/21/21 Page 2 of 3




 1   prepare her sentencing memorandum. Additionally, medical documentation for the presentence
 2   investigation report have been requested but are still outstanding.
 3          2.      The defendant is not in custody and has no objection to a continuance.
 4          3.      The parties agree to the continuance.
 5          This is the third request to continue sentencing date filed herein.
 6          DATED this 21sr day of July 2021.
 7
 8    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
 9
10       /s/ Raquel Lazo                                 /s/ Susan Cushman
      By_____________________________                 By_____________________________
11    RAQUEL LAZO                                     SUSAN CUSHMAN
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
       Case 2:19-cr-00251-GMN-NJK Document 151 Filed 07/21/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-251-GMN-NJK
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     ESPERANZA SANABIA-ARAUJO,
 7
                   Defendant.
 8
 9
            IT IS ORDERED that the sentencing hearing currently scheduled on Wednesday,
10
     August 4, 2021 at 10:00 a.m., be vacated and continued to Wednesday, September 15, 2021,
11
     at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.
12
            DATED this ___
                        21 day of July 2021.
13
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
